A statement made by counsel during a judicial proceeding, even if made with malice or bad faith, is protected by absolute privilege as long as the statement may, in some way, be considered pertinent to the litigation (see Sexier & Warmflash, P.C. v Margrabe, 38 AD3d 163, 171 [2007]; see also Martirano v Frost, 25 NY2d 505, 507 [1969]; Impallomeni v Meiselman, Farber, Packman & Eberz, 272 AD2d 579 [2000]). Here, accept*701ing the allegations in the complaint as true and resolving all inferences in favor of the plaintiff (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]), the complaint fails to state a cause of action against the defendants to recover damages for defamation, as the statements in issue were made between counsel in a judicial proceeding as a pertinent part of settlement negotiations and therefore are protected by an absolute privilege (see Papa v Regan, 256 AD2d 452 [1998]; Vodopia v Ziff-Davis Publ. Co., 243 AD2d 368 [1997]; Sexter & Warmflash, P.C. v Margrabe, 38 AD3d at 176-178; Grasso v Mathew, 164 AD2d 476 [1991]).
In light of our determination, we need not address the parties’ remaining contentions. Mastro, J.P., Fisher, Belen and Austin, JJ., concur. [Prior Case History: 21 Misc 3d 1149(A), 2008 NY Slip Op 52567(U).]